                                            Case 3:20-cv-06400-WHO Document 14 Filed 02/18/21 Page 1 of 3




                                   1                                 UNITED STATES DISTRICT COURT
                                   2                            NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     STEIN COLE,                                     Case No. 20-cv-06400-WHO (PR)

                                   5
                                                        Plaintiff,
                                                                                         ORDER DISMISSING COMPLAINT
                                   6
                                                 v.                                      WITH LEAVE TO AMEND
                                   7     R. MCFADDEN-JENSEN, et al.,

                                   8
                                                        Defendants.

                                   9                                        INTRODUCTION
                                  10           Plaintiff Stein Cole’s 42 U.S.C. § 1983 complaint is DISMISSED with leave to file
                                  11   an amended complaint on or before March 29, 2021. His allegations contain unrelated
                                  12   and factually insufficient claims against more than thirty defendants at three different
Northern District of California
 United States District Court




                                  13   prisons, one of which is outside this district. This is improper. Fed. R. Civ. P. 20(a)(2). In
                                  14   the amended complaint, Cole must decide which of his claims to pursue, as discussed
                                  15   below. Failure to file a proper amended complaint by the deadline, or a failure to comply
                                  16   in every respect with the instructions given in this order, likely will result in the dismissal
                                  17   of this suit and the entry of judgment in favor of defendants.
                                  18                                           DISCUSSION
                                  19   A.      Standard of Review
                                  20           A federal court must conduct a preliminary screening in any case in which a
                                  21   prisoner seeks redress from a governmental entity or officer or employee of a
                                  22   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  23   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  24   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  25   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  26   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  27           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  28   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                            Case 3:20-cv-06400-WHO Document 14 Filed 02/18/21 Page 2 of 3




                                   1   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   2   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   3   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   4   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   5   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   6   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   7   (9th Cir. 1994).
                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   9   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  10   violated, and (2) that the alleged violation was committed by a person acting under the
                                  11   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  12   B.      Legal Claims
Northern District of California
 United States District Court




                                  13           Cole raises claims against more than thirty defendants who are employed at three
                                  14   different prisons--Mule Creek State Prison, CTF-Soledad, and Salinas Valley State Prison.
                                  15   He raises claims under (i) the First Amendment and Religious Land Use and
                                  16   Institutionalized Persons Act for religious discrimination and retaliation; (ii) the
                                  17   Rehabilitation Act; (iii) the Americans With Disabilities Act, (iv) the Fourteenth
                                  18   Amendment; and (v) the Eighth Amendment.
                                  19           Many of the alleged incidents occurred at Mule Creek State Prison, which is not in
                                  20   the Northern District. Accordingly, all Mule Creek defendants and claims are
                                  21   DISMISSED without prejudice to Cole filing suit against these defendants in the Eastern
                                  22   District of California, where Mule Creek is located.
                                  23           Many of Cole’s remaining claims are based on unrelated incidents occurring at
                                  24   different prisons (CTF-Soledad and Salinas Valley) by different persons. This is improper.
                                  25   He may not bring unrelated claims in one suit. Federal pleading rules require that claims
                                  26   be based on “the same transaction, occurrence, or series of transactions or occurrences”
                                  27   and pose a “question of law or fact common to all defendants.” Fed. R. Civ. P. 20(a)(2).
                                  28   In his amended complaint, he must decide which claim he wishes to pursue. He may then
                                                                                      2
                                          Case 3:20-cv-06400-WHO Document 14 Filed 02/18/21 Page 3 of 3




                                   1   allege facts that give rise to that claim and any other claim that is closely related to the
                                   2   facts involved, as required by Rule 20(a)(2). As should be clear from that instruction, in
                                   3   the amended complaint Cole must choose to bring his claim(s) against either (i) the CTF-
                                   4   Soledad defendants or (ii) the Salinas Valley defendants.
                                   5          His religious exercise claims are deficient for a separate reason. He has not
                                   6   described what religion he follows, or exactly how his exercise of this religion has been
                                   7   inhibited. It fails to state a claim on which relief could be granted.
                                   8          For those reasons, Cole’s Complaint is DISMISSED with leave to amend. I
                                   9   DISMISS without leave to amend his claims for injunctive relief against defendants at
                                  10   CTF-Soledad and Salinas Valley. Because plaintiff is now housed at Mule Creek,
                                  11   injunctive relief claims at the other two prisons are moot.
                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          The complaint is DISMISSED with leave to file an amended complaint in
                                  14   accordance with the discussion above on or before March 29, 2021. The amended
                                  15   complaint must include the caption and civil case number used in this order (20-06400
                                  16   WHO (PR)) and the words FIRST AMENDED COMPLAINT on the first page. The
                                  17   amended complaint must also appear on this Court’s form. Because an amended
                                  18   complaint completely replaces the previous complaints, plaintiff must include in his first
                                  19   amended complaint all the claims he wishes to present and all of the defendants he wishes
                                  20   to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not
                                  21   incorporate material from the prior complaints by reference.
                                  22          Failure to file an amended complaint in accordance with this order likely will result
                                  23   in dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure to
                                  24   prosecute.
                                  25          IT IS SO ORDERED.
                                  26      Dated: February 18, 2021
                                                                                           _________________________
                                  27
                                                                                           WILLIAM H. ORRICK
                                  28                                                       United States District Judge
                                                                                       3
